Citation Nr: 0101620	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for allergic 
rhinitis with sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978 and from May 1979 to May 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
allergic rhinitis with sinusitis and assigned a 
noncompensable evaluation, effective June 1, 1996.

In the rating decision on appeal, the RO also granted service 
connection for residuals of ligation of the right varicocele 
and assigned a noncompensable evaluation, effective June 1, 
1996.  The veteran was notified of this determination but did 
not appeal the decision, and thus this claim is not part of 
the current appellate review.

In a September 1999 rating decision, the RO continued the 
noncompensable evaluation assigned to the service-connected 
vascular headaches.  The veteran filed a notice of 
disagreement in December 1999, and the RO issued a statement 
of the case in March 2000.  There is no substantive appeal of 
record as to this issue, and thus this claim is not part of 
the current appellate review.  Roy v. Brown, 5 Vet. App. 554 
(1993); Rowell v. Principi, 4 Vet. App. 9 (1993); 38 C.F.R. 
§ 20.200 (appeal consists of a timely filed notice of 
disagreement and, following issuance of a statement of the 
case, a substantive appeal).


REMAND

In a December 1998 VA examination report, the examiner 
stated, in referring to the veteran's medical history related 
to his sinusitis, "Please refer to C&P (compensation and 
pension) examination and neurological examination done in 
June 1998 and May 1998 respectively for background."  The 
Board notes that such examination reports are not in the 
claims file, and it appears that the RO did not review them, 
as they are not listed as pieces of evidence used in the 
March 1999 rating decision or the September 1999 statement of 
the case.  Because the examiner referenced such examination 
reports, which appear to be relevant, the Board finds that 
they must be associated with the claims file prior to making 
a determination on the claim.

Additionally, the Board notes the veteran has alleged that 
his sinusitis is characterized by two episodes of antibiotic 
treatment per year.  If he has medical evidence to support 
such statement, he should submit it.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain copies of the 
May 1998 neurological and the June 1998 
compensation and pension examination 
reports and associate them with the 
claims file.

2.  The RO must review the claims file and 
ensure that not only the requested 
development has been completed, Stegall v. 
West, 11 Vet. App. 268 (1998), but that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

3.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
initial compensable evaluation for 
allergic rhinitis with sinusitis.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran needs to take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


